DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is objected to because the wording of the claim appears to suggest the wrong limitation. The claim ends “… and radiation when spores are detected;” based upon this wording, radiation would, seemingly, be the only antimicrobial treatment used if spores are detected, whereas the other treatments are used if vegetative cells are detected. If the claim begins “… if spores are present, then the antimicrobial treatment is selected from the group consisting of…” the intent of the claim will be clearer. This assumption appears to be reasonable based upon paragraph [0018] of the instant specification. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim is objected to because the wording of the claim appears to suggest the wrong limitation. The claim ends “… and a combination thereof when only vegetative cells are detected;” based upon this wording, a combination of treatments would only be applied if vegetative cells are present, whereas only individual compounds would be used if spores are present. If the claim begins “… if vegetative bacteria are present, then the antimicrobial treatment is selected from the group consisting of…” the intent of the claim will be clearer. This assumption appears to be reasonable based upon paragraph [0018] of the instant specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it includes compounds within a parenthesis. It is unclear if these are example of possible slurries, and are not true limitations, or are intended to provide limitations drawn to these particular compounds. For example, it is unclear if the limitation is drawn to “slurry,” or is drawn to a specific “starch slurry, a carbonate slurry, a clay slurry, or a TiO2 slurry,” wherein in other slurries would fulfil the claimed limitation. It will be assumed that the compounds within the parenthesis are merely examples, and not intended to further limit the claim; if this is the appropriate assumption, please remove these from the claim.
Claim 11 is indefinite because it is unclear what the Applicant means by 2x nutrient broth. It is unclear if this is a particular type of medium, or if the medium is concentrated in some manner; if this is the case, it is further unclear if only particular media can be used at a 2x concentration, or if all media can be used in this fashion.

Claim 17 is indefinite insofar as it claims dependence on claim 16, and does not cure the above indefiniteness.
Claim 18 is indefinite for reasons similar to those given for claim 16. However, it should be noted that this claim appears to assume that the ordinary artisan already knows if spores and/or vegetative cells are present. If this is the case, it is unclear where in the sequential steps this limitation should be placed, because claim 18 appears to assume that the skilled artisan already knows if vegetative bacteria and spores are already present in the sample. This would suggest that the step should be performed at the end of the sequence taught in claim 1, but this would not appear to provide any utility to the claimed method.
Claims 19 and 20 are indefinite insofar as they claim dependence on claim 18 and do not remedy its indefiniteness.
Claim 20 is additionally indefinite because the claim provides for the limitation “and stabilizers including dimethyl hydantoin amino acids, cyanuric acid, succinimide, including is an example of stabilizers, or a limitation.
Claim 21 recites the limitation "the hard surface, liquid, or paper product" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of detecting the presence of bacterial spores. This judicial exception is not integrated into a practical application because the claims provide for methods that are considered well-understood, routine, conventional activities, and to not provide for a practical application of the resultant data.
The claims are drawn to a method of detecting bacteria spores in a sample by: preparing the sample; measuring the baseline of the sample; incubating the sample to allow germination of the spores (if present); monitoring the sample, wherein either luciferase (claim 9) or other dyes (claim 3) are applied; detecting the presence of spores based upon the reaction of the luciferase or dyes that were applied. For the analysis of the claims under 35 USC 101, the Applicant is directed to MPEP 2106.
well-understood, routine, conventional activity, and there do not appear to be any steps claimed that would suggest that non-routine steps are being performed, that is to say, the step is claimed to a high level of generality. When looking at a more in-depth sample preparation step, it is noted that claim 4 provides for greater insight into how the sample is prepared; however, this claim only indicates that the sample is collected, if the sample is solid it is dissolved in [likely] an aqueous solution, and the sample is placed into a container. These steps continue to be considered well-understood, routine, conventional activities. The next step is measuring a baseline of microbial metabolic activity. This, too, is a well-understood, routine, conventional activity because this would inform the ordinary artisan what the background noise is, and would allow the artisan to eliminate/minimize the noise from the final detection step. The next step is a basic incubation step, wherein the target microbe is given an opportunity to grow. This is well-understood, routine, conventional activity because all basic microbiology requires a knowledge of incubation. Finally, the last two steps involve the application of a reagent that would allow for detection, and a detection step. When considering the prior art, providing reagents used to detect cells, and detecting cells are well-understood, routine, conventional activities, because these methods have been used for decades to determine the presence of cells in a sample.
well-understood, routine, conventional activities, because the providing the steps all together is well established in the prior art. For example, Fujinami, et al (Journal of Health Science, 50, 126-132, 2004 [IDS Reference]), Ratphitagsanti, et al (LWT – Food Science and Technology, 46, 341-348, 2012) and Passman, et al (ASH 2013, The 13th International Conference on Stability, Handling and Use of Liquid Fuels, Rhodes, Greece, 6-10 Oct 2013) all teach similar methods of detecting and differentiating bacterial spores, using the same sample preparations, baseline measures, incubation steps, and monitoring/detecting steps. Furthermore, the claims are written to such a high level of generality that they only appear to describe the method in terms of well-understood, routine, conventional activities. Therefore, step 2A must be answered: yes. Finally, step 2B asks if there is significantly more than the judicial exception. Since the claims only describe steps of detection, wherein the only steps are either well-understood, routine, conventional activities and/or mental steps, the claims cannot recite more than the judicial exception. See MPEP 2106.05(d) for the well-understood, routine, conventional activities analysis. Based upon this analysis, the claims are drawn to a method that is not eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 2-13, 15-19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Passman, et al (ASH 2013, The 13th International Conference on Stability, Handling and Use of Liquid Fuels, Rhodes, Greece, 6-10 Oct 2013) and Chollet, et al (Bioluminescence – Recent Advances in Oceanic Measurements and Laboratory Applications, 99-118, 2012 [IDS Reference]). Passman teaches a method of detecting bacterial spore cells in a sample, as well as methods for differentiating between bacterial spores and vegetative cells. Specifically, Passman teaches a method of preparing a sample, measuring the baseline of the sample, incubating the sample to initiate germination, monitoring and detecting the presence of microbes based upon the levels of ATP produced. See page 3, “Detecting Dormant cells” and “Bacterial and Fungal Contamination Differentiation” sections. Passman, however, describes a 30 minute incubation step, and not the claimed 5 to 8 hour incubation step.
Chollet a paper on using ATP-bioluminescence as a means of detecting and enumerating bacterium, and their spores. Chollet provides for methods that are exceptionally similar to Passman, except Chollet does not appear to explicitly teach a baseline measurement step. See page 103, “RMDS ATP-Bioluminescence protocol” section. Chollet notes that if one is attempting to detect bacterial spores, “reliable enumeration was achieved after 5 hours.” See page 108 and 109, “Rapid detection of spores” section. This would provide the ordinary artisan with ample motivation to extend the incubation period of Passman, and utilize a more effective incubation period that is equal to, or greater than 5 hours.
With respect to claim 1, Passman teaches all of the claimed limitations, but incubates for 30 minutes. Chollet teaches almost all of the claimed limitations, and 
With respect to claim 2, both references teach analyzing activity by detecting ATP. See Passman, page 1, “Abstract” section; Chollet, page 99, “Introduction” section.
With respect to claim 4, both Passman and Chollet describe the same sample preparation. “Disintegrating the sample, if solid” is interpreted to mean, “if the sample is solid, dissolve it in an aqueous solution.”
With respect to claim 5, both Passman and Chollet describe liquid samples.
With respect to claims 6-8, Chollet describes the necessity of determining the level of bacterial contamination of surfaces. See page 101, “ATP-Bioluminescence Applications” section. This would suggest that there is a clear motivation in the art to provide samples from solid surfaces, including all of those claimed. Chollet specifically motivates the use of these methods for determination of contamination on all surfaces, in the food and beverage industry, ecology, cosmetics and clinical usage. There is nothing non-obvious about testing on any of the explicitly claimed liquids, surfaces, or materials.
With respect to claim 9, both Passman and Chollet describe the claimed luciferase assay in greater detail than that claimed.
With respect to claim 10, Passman teaches a nutrient broth, a germination enhancer, and incubating at 37ºC. See page 3, “Detecting Dormant Cells” section.
With respect to claim 11, Chollet notes that L-alanine and nutrient broth provide for an increase in the effectiveness of the method. See page 108, “Rapid detection of 
With respect to claims 12 and 13, Chollet teaches measuring after at least 5 hours, but does not teach measuring hourly for an 8 hour period. Passman provides time-based results, but over a 50 minute duration. See page 7, Figure 3. Based upon the knowledge and skills of the ordinary artisan, there would be a clear expectation that providing growth levels on a regular basis would provide more information to the ordinary artisan on the growth nature of the bacterial samples. The acquisition of more data, by routine and obvious means, would be obvious to the ordinary artisan.
With respect to claim 14, the prior art measures all detectable light emission, including light that is 10 times higher than the baseline.
With respect to claims 16-19, Chollet indicates that the detection of spores is optimized if 80ºC temperatures are employed for 10 minutes. See page 109, top paragraph. These temperatures would be expected to inactivate most non-spore bacterium.
With respect to claim 21, Chollet describes utility in sterility testing. See page 110, “Rapid sterility testing based on ATP-bioluminescence” section. Since the purpose of sterility testing is to determine the efficacy of a sterilization step, it would be obvious to apply an antimicrobial to a surface prior to testing.
With respect to claim 22, Passman discusses the methods ability to differentiate between spore-forming bacteria, and fungi. See page 5, “Differentiating Between Bacteria and Fungi” section. As discussed above, Passman’s method is performed in less than 8 hours.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Passman, et al (ASH 2013, The 13th International Conference on Stability, Handling and Use of Liquid Fuels, Rhodes, Greece, 6-10 Oct 2013) and Chollet, et al (Bioluminescence – Recent Advances in Oceanic Measurements and Laboratory Applications, 99-118, 2012 [IDS Reference]) and Hoefel, et al (Journal of Microbiological Methods, 52, 379-388, 2003). See the discussion of Passman and Chollet above. Neither reference discusses metabolic dyes as being useable for the detection of spore-borne bacteria. Hoefel provides for a method that overlaps with that of Chollet and Passman, in that all of the cited references provide similar methods of detecting and enumerating bacterial spores. See Hoefel, page 382, “Enumeration of bacteria differing in activity ratios” section. The primary difference is that Hoefel uses the metabolic dye carboxyfluorescein diacetate as a means of detecting the presence of microbes. Based upon the disclsosure, it appears that this is a widely used, and well-understood method of bacterial detection. As such, it could be reasoned that the use of this dye is an obvious variant for the ATP-luciferase detection methods provided by Chollet and Passman.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Passman, et al (ASH 2013, The 13th International Conference on Stability, Handling and Use of Liquid Fuels, Rhodes, Greece, 6-10 Oct 2013) and Chollet, et al (Bioluminescence – Recent Advances in Oceanic Measurements and Laboratory Applications, 99-118, 2012 [IDS Reference]) and Veciana-Nogues, et al (Food Chemistry, 59, 467-472, 1997). See Passman and Chollet above. Both references discuss using luciferase assays as a means of detecting ATP, they do not discuss HPLC as a means of detecting ATP. Although Veciana-Nogue does not teach the claimed method, the citation idnciates that one of ordinary skill in the art would expect that the detection of ATP by HPLC could be performed accurately and reliably. See page 469, Table 1. Based upon this clear reliability, it would be reasonable to suggest that this method of detecting ATP would be an obvious variant of luciferase, and would provide for highly predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651